DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020, 03/31/2020 and 09/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
“The disclosure provides” in Line 1 is legal phraseology.

Claim Objections
Claims 1-3, 6, 8 and 9 are objected to because of the following informalities:  
Regarding Claim 1, the use of “respectively” in Line 8 is incorrect. Instead, “respectively” would be better placed at the end of Line 11. Also, the Examiner suggests removing “respectively” from Line 8, as well as the word “and” at the end of Line 8. The Examiner also suggests adding the word “and” after the penultimate claim clause at the end of Line 15. In other words, the suggestion is to add –and – following “for storage”.
Regarding Claim 2, the use of “respectively” is unnecessary, and does not yield any additional meaning to the Claim.
Regarding Claim 3, the use of “on” in Line 4 makes the claim grammatically incorrect. The word “on” may be struck out.
Regarding Claim 3, in a list, “isolating”, “bleeding” and “scale processing” are verbs, while “attenuation” is a noun. This makes the sentence grammatically inconsistent. 
Regarding Claim 6, the use of “respectively” is unnecessary, and does not yield any additional meaning to the Claim.

Regarding Claim 9, the Examiner suggests adding the word “wherein” at the end of Line 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The following limitations are being interpreted under 35 U.S.C. 112(f):

In Claim 1 – “the memory for storage”
In Claim 2 – “the digital signal frequency generator… for providing a uniform clock signal”
In Claim 3 – “a first signal processing module for isolating, bleeding, attenuation and scale processing”
In Claim 4 – “a second signal processing module, configured to temporarily store the echo signal and process the echo signal by a digital phase sensitive detection algorithm”
In Claim 5 – “a third signal processing module for performing data inversion and data compression processing on the echo signal”
In Claim 6 – “15the communication module… is configured to send the echo signal”
In Claim 8 – “the pulse sequence parameter is configured to control the pulse signal generation module to transmit a pulse signal corresponding to the pulse sequence parameter”
In Claim 9 – “the auxiliary measurement module is further configured to send auxiliary measurement 10data”


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1 and the limitation “and return to the upper computer” in Lines 17 and 18, it is unclear how the digital signal processor would return to the upper computer.

Regarding Claim 4, which is dependent on Claim 1, there is the recitation of “a second signal processing module” that is part of the pulse signal generation module, however, there is no first signal processing module. It is unclear whether there is a first signal processing module.
Regarding Claims 5 and 6, which are dependent on Claims 1 and 5, respectively, there are recitations of “a third signal processing module” that is part of the digital signal processor, however, there are no first and second signal processing modules. It is unclear whether there are first and second signal processing modules.
Regarding Claim 6, it is unclear how the communication module itself is “subjected to the data inversion and data compression processing”.
Regarding Claim 10, “a nuclear magnetic resonance logging while drilling tool”, “a downhole drilling tool”, “an uphole data processing device” and an “upper computer” already have antecedent basis in Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pre-Grant Pub 2015/0054503 A1, Pub. Date February 26, 2015, herein Chen).
Figure 5 is provided for applicant’s convenience:

    PNG
    media_image1.png
    352
    578
    media_image1.png
    Greyscale


Regarding Claim 1, Chen teaches:
A main control system (Fig 5, par 0033, FIG. 5 is a block diagram of an illustrative NMR logging tool.) for a nuclear magnetic resonance (24, Fig 1, par 0018, NMR tool 24; par 0005, nuclear magnetic resonance ("NMR")) logging while drilling (14, Fig 1, par 0017, drill bit 14) tool (par 0005, One of the instruments that has been employed in at , comprising: 
a digital signal processor (418, DIGITAL SIGNAL PROCESSOR, Fig 5, par 0033, DSP 418; DSP 418 is divided into four segments, one of which is the Digital Signal Processor as seen in Figure 5), an auxiliary measurement module (par 0018, Control/telemetry module 26 collects data from the various bottomhole assembly instruments (including position and orientation information) and stores them in internal memory.; par 0036, For example, the tool may acquire measurements as a function of time while other instruments track tool position and orientation as a function of time to enable a post-logging association of acquired measurements with tool position.; The auxiliary measurement module is the collection of BHA instruments that determine position and orientation information), a pulse signal generation module (418, PULSE SEQ. GENERATOR, Fig 5, par 0035, generate a perturbation field (B.sub.1), e.g., using a sequence of pulses; DSP 418 is divided into four segments, one of which is the Pulse Sequence Generator as seen in Figure 5) and a memory (420, MEMORY, Fig 5, par 0033, memory 420; par 0018, internal memory) disposed in a downhole drilling tool (24, Fig 1, par 0018, NMR tool; par 0033, FIG. 5 is a block diagram of an illustrative NMR logging tool; Fig 1; par 0035, LWD tool); wherein 
the digital signal processor (418, DIGITAL SIGNAL PROCESSOR, Fig 5) is communicatively connected (par 0033, Some or all of the data may optionally be transmitted to the surface equipment via telemetry interface 422 during the logging process.) to an upper computer (50, Fig 1, par 0019, computer system 50) disposed on the ground (par 0018, the surface), the auxiliary measurement module (par 0018, par 0036; The auxiliary measurement module is the collection of BHA instruments that determine position and orientation information), and the pulse signal generation module (418, PULSE SEQ. GENERATOR, Fig 5) respectively, for receiving and parsing a control instruction sent by the upper computer (50, Fig 1, par 0018, Most telemetry systems also enable commands to be communicated from the surface to the control and telemetry module to configure the operation of the tools.; par 0033, DSP 418 coordinates operation of the tool in accordance with software or firmware stored in memory 420 and in response to commands and configuration parameters received via telemetry interface 422.), and 
controlling the auxiliary measurement module (par 0018, par 0036; The auxiliary measurement module is the collection of BHA instruments that determine position and orientation information) to complete an auxiliary measurement according to the control instruction (par 0018, Other tools and sensors can also be included in the BHA to gather measurements of various drilling parameters such as BHA position, orientation, weight-on-bit, borehole diameter, etc... Most telemetry systems also , and 
controlling the pulse signal generation module (418, PULSE SEQ. GENERATOR, Fig 5) to transmit a pulse signal (par 0035,  In block 606, transmit antennas on the sensing surfaces generate a perturbation field (B.sub.1), e.g., using a sequence of pulses) according to the control instruction (par 0018, Most telemetry systems also enable commands to be communicated from the surface to the control and telemetry module to configure the operation of the tools.; par 0033, DSP 418 coordinates operation of the tool in accordance with software or firmware stored in memory 420 and in response to commands and configuration parameters received via telemetry interface 422.); 
the memory (420, MEMORY, Fig 5) is communicatively connected to the pulse signal generation module (418, PULSE SEQ. GENERATOR, Fig 5), and the pulse signal generation module (418, DAQ, Fig 5, DSP 418 is divided into four segments, one of which is the DAQ – Digital/Data Acquisition segment) is further configured to collect an echo signal (par 0033, A receiver 414 is coupled to the sensor interface 409 via a low-noise amplifier (LNA) 416 to detect echo signals during a measurement phase. The filter 412 shapes the RF pulses. The receiver 414 demodulates the output from the generated by a pulse signal excitation (par 0036, In block 606, transmit antennas on the sensing surfaces generate a perturbation field (B.sub.1), e.g., using a sequence of pulses to generate a series of echoes from which a distribution of relaxation time constants can be extracted.) in the underground formation (par 0018, formation), and send the echo signal to the memory for storage (par 0033, Acquired data are stored in memory 420); 
the digital signal processor (418, DIGITAL SIGNAL PROCESSOR, Fig 5) is further configured to acquire the echo signal (par 0033, echo signals; par 0035, echo signals) from the memory (420, MEMORY, Fig 5; par 0033, Acquired data are stored in memory 420) according to a signal acquisition instruction sent by the upper computer (50, Fig 1, par 0018, Most telemetry systems also enable commands to be communicated from the surface to the control and telemetry module to configure the operation of the tools.) and return (par 0033, Some or all of the data may optionally be transmitted to the surface equipment via telemetry interface 422 during the logging process.) to the upper computer (50, Fig 1).

Regarding Claim 10, Chen teaches:
A nuclear magnetic resonance (24, Fig 1, par 0018, NMR tool 24; par 0005, nuclear magnetic resonance ("NMR")) logging while drilling (14, Fig 1, par 0017, drill bit 14) device (par 0005, One of the instruments that has been employed in at least the LWD and wireline logging environments is a nuclear magnetic resonance ("NMR") logging tool.; par 0035, FIG. 6 is a flowchart of an illustrative NMR logging method. The method begins in block 602 with the transport of a wireline or LWD tool along a borehole.), comprising: 
a downhole drilling tool (8, Fig 1, par 0017, drill string 8) and an uphole data processing device (50, Fig 1, par 0019, computer system 50); 
the downhole drilling tool (8, Fig 1) is provided with the main control system (Fig 5, par 0033, FIG. 5 is a block diagram of an illustrative NMR logging tool.) for a nuclear magnetic resonance logging while drilling tool (par 0005, One of the instruments that has been employed in at least the LWD and wireline logging environments is a nuclear magnetic resonance ("NMR") logging tool.) according to claim 1 (See Rejection of Claim 1); 
the uphole data processing device is an upper computer (50, Fig 1) disposed on the ground (par 0018, the surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hay et al. (US Pre-Grant Pub 2016/0258288 A1, Pub. Date September 8, 2016, herein Hay).
Chen teaches:
the main control system (Fig 5) for a nuclear magnetic resonance (24, Fig 1) logging while drilling (14, Fig 1) tool (par 0005, par 0035)
Chen does not teach:
a digital signal frequency generator; 
the digital signal frequency generator is communicatively connected to the pulse signal generation module, the auxiliary measurement module, and the digital signal processor respectively, for providing a uniform clock signal for the pulse signal generation module, the auxiliary measurement module, and the digital signal processor.
However, Hay teaches:
a digital signal frequency generator (1020, Fig 11; 1118, Fig 12; par 0083, The time synchronizer 1020; par 0090, The time synchronizer 1118 can include a clock or other time reference device.); 
the digital signal frequency generator (1020, Fig 11; 1118, Fig 12; par 0083, 0090) is communicatively connected to the pulse signal generation module (1108, Fig 12; 1004a, Fig 11, par 0082, the transmitters 1004a-n can include transmit antennas that can emit electromagnetic waves into the wellbore formation in response to currents passed through the antennas.; par 0061, Non-limiting examples of such an alternative formation sensor 680 include a... nuclear magnetic resonance sensor), the auxiliary measurement module (1106, Survey Direction Sensor, 1112, Shaft Position Sensor, 1116, Housing Position Sensor, Fig 12, par 0085), and the digital signal processor (1012, Data Processing Unit, Fig 11; 1102, Controller (Processor), Fig 12) respectively, for providing a uniform clock signal for the pulse signal generation module, the auxiliary measurement module, and the digital signal processor (par 0083, The time synchronizer 1020 can include a clock or other device that can provide a consistent time reference for tracking when the various signals are emitted and received.; par 0090, The time synchronizer 1118 can include a clock or other time reference device. The time synchronizer can provide a common time scale for the controller 1102 for synthesizing the various measurements received from the various components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Hay by having a digital signal frequency generator; wherein the digital signal frequency generator is communicatively connected to the pulse signal generation module, the auxiliary measurement module, and the digital signal processor respectively, for providing a uniform clock signal for the pulse signal generation module, the auxiliary measurement module, and the digital signal processor because it provides a common time scale for the controller 1102 for synthesizing the various measurements received from the various components and provides a consistent time reference for tracking when the various signals are emitted and received as taught by Hay (par 0083, 0090).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Olson et al. (US Patent 7,633,293 B2, Pub. Date December 15, 2009, herein Olson).
Regarding Claim 3, Chen teaches:
the pulse signal generation module (418, PULSE SEQ. GENERATOR, Fig 5, DSP 418 is divided into four segments, one of which is the Pulse Sequence Generator as seen in Figure 5)  
Chen does not teach:
a first signal processing module for isolating, bleeding, attenuation and scale processing on the pulse signal
However, Olson teaches:
a first signal processing module (3200, Fig 6) configured to 
isolating (2160b, Fig 6, Col 9: 42-44, Switches 2160A to 2160N coupled coil elements 2190A, 2190B to 2190N, to power amplifiers 2140A to 2140N or pre-amplifier 2150A, 2150B to 2150N, respectively.; The switch isolates the receiving line from the transmission line.), 
bleeding (10, Directional Coupler, Fig 7, Col 11: 46-51, FIG. 7 illustrates exemplary directional coupler 10 coupled between element 5 and element 15. In the figure, element 5 and element 15 each corresponds to a component or element as described herein. In one example, element 5 represents power divider 3105 and element 15 represents attenuator 3120A.; Col 12: 20-22, In one example, the signal source includes a directional coupler which bleeds off a sample of the communicated signal. For example, transmitted power coupled to one port is passively coupled to an output port of the directional coupler.), 
attenuation (3120a, Attenuator, Fig 6) and 
scale processing (3140a, Power Amp, Fig 6; The power amplifier amplifies or scales the signal to a higher magnitude) 
on the pulse signal (Col 9: 55-56, Signal source 395 generates an excitation signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Olson by having a first signal processing module for isolating, bleeding, attenuation and scale processing on the pulse signal because it isolates the transmitting line from the receiving line, bleeds off a sample of the communicated signal, modulates the signal from the signal source, and provides an amplified signal as taught by Olson (Col 9: 24-27 & 39-44, Col 12:20-22).

Regarding Claim 8, Chen does not teach the limitations.
However, Olson teaches:
the control instruction comprises a pulse sequence parameter (Col 7: 59-67 & 8:1-3, For example, in one embodiment, the selected parameter is a current amplitude, in which case, at 480, the amplitude is increased or decreased for a particular coil element 190 as a function of the image generated. Following adjustment of the selected parameter at 480, processing continues by configuring for excitation at 430.), an isolation control signal (3191, Fig 6), a bleed control signal (3025, Fig 6), an attenuation control signal (3131, Fig 6), and a scale control signal (3030, Fig 6), the pulse sequence parameter is configured to control the pulse signal generation module to transmit a pulse signal corresponding to the pulse sequence parameter (Col 7: 59-67 & 8:1-3);
the isolation control signal (3191, Fig 6), the bleed control signal (3025, Fig 6), the attenuation control signal (3131, Fig 6), and the scale control signal (3030, Fig 6) are respectively used to control the first signal processing module to isolate (2160b, Fig 6, Col 9: 42-44, Switches 2160A to 2160N coupled coil elements 2190A, 2190B to 2190N, to power amplifiers 2140A to 2140N or pre-amplifier 2150A, 2150B to 2150N, respectively.; The switch isolates the receiving line from the transmission line.), bleed (10, Fig 7, Col 11: 46-51; Col 12: 20-22), attenuate (3120a, Attenuator, Fig 6), and scale (The power amplifier amplifies or scales the signal to a higher magnitude) the pulse signal (Col 9: 55-56, Signal source 395 generates an excitation signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Hay by having the control instruction comprises a pulse sequence parameter, an isolation control signal, a bleed control signal, an attenuation control signal, and a scale control signal, the pulse sequence parameter is configured to control the pulse signal generation module to transmit a pulse signal corresponding to the pulse sequence parameter; the isolation control signal, the bleed control signal, the attenuation control signal, and the scale control signal are respectively used to control the first signal processing module to isolate, bleed, attenuate, and scale the pulse signal because it allows for a change to be made in the pulse signal that is transmitted such as the current amplitude based on whether a signal that is received meets predetermined criteria such as a particular SNR, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Freedman (US Patent 5,381,092, Pub. Date January 10, 1995).
Chen does not teach the limitations.
However, Freedman teaches:
the pulse signal generation module (24, Fig 16a, Col 17: 51-61, electronics cartridge 24) further comprises a second signal processing module (46, Fig 16a, Col 17: 62, downhole computer 46), configured to temporarily store the echo signal and process the echo signal by a digital phase sensitive detection algorithm (Col 17: 51-61, In FIGS. 16a and 13, the RF antennas 18 and/or 21 measure the precession of the protons in the pores 19a1 of the volume of investigation 19 of FIG. 3 and generate spin-echo receiver voltage pulses similar to the spin-echo receiver voltage pulses "echo 1", "echo 2", and "echo 3" illustrated in FIG. 9b of the drawings. Phase sensitive detection (PSD) circuits disposed within the electronics cartridge 24 integrate each of the spin echo receiver voltage pulses over a time interval, and the integrated signals are recorded as spin -echo inphase (R.sub.j) and quadrature (X.sub.j) amplitudes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Freedman by having the because phase sensitive detection is a known technique in the magnetic resonance art that yields the predictable result of down-converting high frequency MR signals to audio-frequencies prior to digitization that allows the use of slower and more resilient analog-to-digital converters that can be used in a high temperature downhole environment.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yarman et al. ("A new inversion method for NMR signal processing; December 18, 2013; IEEE; 2013 5th IEEE International Workshop on Computational Advances in Multi-Sensor Adaptive Processing).
Regarding Claim 5, Chen teaches:
the digital signal processor (418, DIGITAL SIGNAL PROCESSOR, Fig 5, DSP 418 is divided into four segments, one of which is the Digital Signal Processor as seen in Figure 5) comprises a third signal processing module for... processing on the echo signal (par 0033, Often the DSP 418 will provide at least some processing of the measurements downhole to, e.g., reduce the requirements for data storage and transmission speed.; 610, EXTRACT NMR MEASUREMENTS, Fig 6; par 0035, In block 608, an array of atomic magnetometers in each sensing captures the echo signals as a function of spatial 
Chen does not teach:
performing data inversion and data compression processing on the echo signal
However, Yarman teaches:
performing data inversion and data compression processing on the echo signal (Pg 263, We have presented a new, semi-analytic inversion method for nuclear magnetic resonance log data. This method assumes sparsity on the T2 relaxation times and, consequently, finds a sparse model to represent the data within the noise level. The sparsity assumption eliminates the need for processing parameters present in linearized inversion methods. Because our method is a semi-analytic method, it is potentially more efficient than non-linear optimization-based inversion methods. The resulting T1 and T2 relaxation times and corresponding amplitudes are useful for the estimation of petrophysical properties and for data compression in LWD applications. For LWD applications, our method produces fewer values to be compressed and transmitted up-hole than linearized inversion methods.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Yarman by having performing data inversion and data compression processing on the echo signal because it is useful for the estimation of petrophysical properties and data compression in LWD applications that produces fewer values to be compressed and transmitted up-hole than linearized inversion methods as taught by Yarman (Pg 263).

Regarding Claim 6, Chen teaches:
the digital signal processor (418, DIGITAL SIGNAL PROCESSOR, Fig 5, DSP 418 is divided into four segments, one of which is the Digital Signal Processor as seen in Figure 5) further comprises a communication module (par 0033, Some or all of the data may optionally be transmitted to the surface equipment via telemetry interface 422 during the logging process. Often the DSP 418 will provide at least some processing of the measurements downhole to, e.g., reduce the requirements for data storage and transmission speed.; The communication module is the part of the DSP that communicates with Interface 422.); 
the communication module (par 0033, The communication module is the part of the DSP that communicates with Interface 422.) is communicatively connected to the third signal processing module (par 0033, 0035; The third signal processing module is the part of the DSP that performs the extraction of relaxation time constants as a and the upper computer (50, Fig 1) respectively, 
Chen does not teach:
However, Yarman teaches:
configured to send the echo signal after being subjected to the data inversion and data compression processing of the third signal processing module to the upper computer (Pg 263, We have presented a new, semi-analytic inversion method for nuclear magnetic resonance log data. This method assumes sparsity on the T2 relaxation times and, consequently, finds a sparse model to represent the data within the noise level. The sparsity assumption eliminates the need for processing parameters present in linearized inversion methods. Because our method is a semi-analytic method, it is potentially more efficient than non-linear optimization-based inversion methods. The resulting T1 and T2 relaxation times and corresponding amplitudes are useful for the estimation of petrophysical properties and for data compression in LWD applications. For LWD applications, our method produces fewer values to be compressed and transmitted up-hole than linearized inversion methods.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Yarman by having configured to send the echo signal after being subjected to the data inversion and data compression processing of the third signal processing module to the upper computer because it is useful for the estimation of petrophysical properties and data compression in LWD applications that produces fewer values to be compressed and transmitted up-hole than linearized inversion methods as taught by Yarman (Pg 263).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fu et al. (Chinese Patent Document 107288624 A, Pub. Date October 24, 2017, herein Fu).
Chen does not teach the limitations.
However, Fu teaches:
the upper computer (Pg 4, ground control system) and the digital signal processor (Pg 4, processor within the acoustic logging instrument) are communicatively connected through an Rs485 serial bus (Pg 4, During the logging process, the ground control system issues control commands to the bus control board through the logging cable. The bus control board receives commands through the LAN interface and sends commands to the global bus through the RS-485 bus data transceiver. The board receives the command through the internal RS-485 bus transceiver, and then sends the command to the instrument bus through the LVDS data transceiver after analyzing the command. The acoustic logging instrument receives the command on the bus and responds to the received command Of the well logging, during which acoustic logging device will log data uploaded to the bus adapter board through the LVDS data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Fu by having the upper computer and the digital signal processor are communicatively connected through an Rs485 serial bus because an RS485 bus allows for a large amount of data to be transmitted from the instrument end to the ground system at higher transmission rates and bandwidth on the bus as taught by Fu (Pg 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Romero (US Pre-Grant Pub 2018/0284312, Pub. Date October 4, 2018).
Chen does not teach the limitations.
However, Romero teaches:
the auxiliary measurement (par 0018) comprises an acceleration measurement (par 0018, accelerometer), a well inclination measurement (par 0018, inclination angle), and an angle measurement (par 0018, horizontal angle, and the azimuthal angle); 
the auxiliary measurement module (26, Fig 1) is further configured to send auxiliary measurement data (par 0018) to the digital signal processor (par 0042, The processor may reside in the NMR tool.) in real time, so that the digital signal processor (par 0042, The processor may reside in the NMR tool.) returns (par 0019, In some embodiments, downhole sensors 26 are coupled to a telemetry transmitter that transmits telemetry signals by modulating the mud flow in drill string 8. A NMR tool 28 is included in the drillstring 8 for NMR logging purposes, including collection of T1 data, as discussed below. In another embodiment, the downhole sensors 26 include NMR sensors. A telemetry receiver 30 is coupled to the kelly 10 to receive transmitted telemetry signals. Other telemetry transmission techniques may also be used. The receiver 30 communicates the telemetry to an acquisition module 36 coupled to a data processing system 50. ) the auxiliary measurement data to the upper computer (50, Fig 1, par 0020, data processing system 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Romero by having the auxiliary measurement module is further configured to send auxiliary measurement data to the digital signal processor in real time, so that the digital signal processor returns the auxiliary measurement data to the upper computer because collecting the auxiliary measurement data is a known technique in the logging field that yields the predictable result of allowing for positional data of the tool to be correlated with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/10/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866